DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “routing assembly” has been interpreted according to the corresponding valving structure described at para. 0007 of the specification, and known equivalents thereof
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high-load” and “low-load” in claims 2, 8, and 18 are relative terms which renders the claim indefinite. The terms “high-load” and “low-load” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of what constitutes “high” or “low” are not clearly defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Srichai et al. (US 2016/0334154 A1).
As per independent claim 1, Srichai et al. disclose a transportation refrigeration unit (TRU) system (Abstract; Fig. 1; etc.), comprising: a damper assembly 340 configured to direct air flows through first or second pathways (Figs. 3A & 3B); and an evaporator 310 disposed in the first pathway (lower pathway of Figs. 3A &3B), a coil element 306 surrounded by phase change material (PCM) 307 (as part of thermal accumulator evaporator 305) and disposed in the second pathway (upper pathway of Figs. 3A & 3B) and a routing assembly (valve assembly comprising flow control valves 225, 240, and 245) configured to direct refrigerant through the evaporator or the coil element (Fig. 2), wherein, with the PCM pre-cooled (Fig. 10: yes at step 1045), the damper and routing assemblies are controllable to respectively direct: the air flows through the first pathway and the refrigerant through the evaporator when first conditions are met (if “yes” at step 1020, if power available air and refrigerant through conventional evaporator at steps 1025 and 1030), and the air flows through the second pathway when second conditions are met (if “no” at step 1020, direct air through thermal accumulator at step 1050).
	Similarly, as per independent claim 7, Srichai et al. disclose a transportation refrigeration unit (TRU) system, comprising: an air supply chamber 300 comprising a damper assembly 340 configured to direct air flows through first or second pathways (Figs. 3A & 3B); a vapor compression cycle (Fig. 2) comprising an evaporator 310 disposed in the first pathway (lower pathway of Figs. 3A &3B), a coil element  306 surrounded by phase change material (PCM) 307 (as part of thermal accumulator evaporator 305) and disposed in the second pathway (upper pathway of Figs. 3A & 3B) and a routing assembly (valve assembly comprising flow control valves 225, 240, and 245) configured to direct refrigerant through the evaporator or the coil element (Fig. 2); and a controller (paras. 0045, 0068, 0077, etc.) configured to pre-cool the PCM (step 1040, etc.) and to control the damper and routing assemblies to respectively direct: the air flows through the first pathway and the refrigerant through the evaporator when first conditions are met (if “yes” at step 1020, if power available air and refrigerant through conventional evaporator at steps 1025 and 1030), and the air flows through the second pathway when 
Similarly, as per independent claim 17, Srichai et al. disclose a method of operating a transportation refrigeration unit (TRU) system, comprising a damper assembly 340 configured to direct air flows through first or second pathways (Figs. 3A & 3B), an evaporator 310 disposed in the first pathway (lower pathway of Figs. 3A &3B), a coil element 306 surrounded by phase change material (PCM) 307 (as part of thermal accumulator evaporator 305) and disposed in the second pathway (upper pathway of Figs. 3A & 3B) and a routing assembly (valve assembly comprising flow control valves 225, 240, and 245) configured to direct refrigerant through the evaporator or the coil element (Fig. 2), the method comprising: pre-cooling the PCM (step 1040, etc.); directing the air flows through the first pathway and the refrigerant through the evaporator when first conditions are met (if “yes” at step 1020, if power available air and refrigerant through conventional evaporator at steps 1025 and 1030); and directing the air flows through the second pathway when second conditions are met (if “no” at step 1020, direct air through thermal accumulator at step 1050).
	As per claims 2, 8, and 18, Srichai et al. disclose wherein: the PCM is pre-cooled with grid or battery power (para. 0171, lines 6-9), although does not specifically discuss the first conditions are high-load conditions, and the second conditions are low-load conditions.  However, these limitations are indefinite for the reasons set forth above under 35 U.S.C. 112(b).  Srichai et al. instead teach the first condition being if power is available and the second condition being if power is not available (see discussions of claims 1, 7, and 17, above).  However, since “high-load” and “low-load” are undefined and indefinite, and further since power availability is a condition that may exist under both “high-loads” and “low-loads,” power availability may be considered both a “low-load” condition and a “high-load” condition.  Thus, the power availability condition of Srichai et al. reads on the claims as being both a “low-load” condition and a “high-load” condition. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srichai et al. (US 2016/0334154 A1) in view of Wijaya et al. (US 11059345 B2).
	As per claims 6 and 16, Srichai et al. do not disclose wherein the coil element comprises a plurality of coil element slabs between which the air flows, which are directed through the coil element, proceed. Wijaya et al. teach a PCM evaporator (PCM material is in section 32) wherein the coil element comprises a plurality of coil element slabs 26 between which the air flows, which are directed through the coil element, proceed (air passes through passages 34 located between the slabs) (see Figs. 7 & 8, etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such coil elements within the system of Srichai et al. for the simple purpose of enhancing the degree of heat exchange as the air passes through the coil element.
	

Allowable Subject Matter
Claims 3, 4, 9-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Wang et al. (US 9464837 B2) teach a phase change material evaporator charging control.
Shin et al. (US 2021/0323374 A1) teach a vehicle air conditioning system utilizing a PCM and damper controls.
Wetzel et al. (US 2018/0283726 A1) teach a PCM heat exchanger arrangement.
Haller et al. (US 2011/0067427 A1) teach a refrigeration circuit with a PCM heat exchanger flow arrangement.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763